In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2806
LOLITA STANLEY and LARRY STANLEY,
                                           Plaintiffs-Appellants,
                                 v.

ANITA HENSON, female employee of Vigo County Sheriff’s
Department, WILLIAM R. HARRIS, in his official capacity as
Vigo County Sheriff, and JEFFREY ENNEN, Lieutenant,
                                           Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Terre Haute Division.
             No. 00 C 53—John Daniel Tinder, Judge.
                          ____________
      ARGUED MAY 28, 2003—DECIDED JULY 28, 2003
                    ____________


 Before EASTERBROOK, MANION, and KANNE, Circuit
Judges.
   KANNE, Circuit Judge. On the night of January 30, 1998,
Lolita Stanley was arrested by Terre Haute, Indiana police
officers, facing misdemeanor charges of battery on a police
officer and resisting arrest. She was taken to the Vigo
County jail, where jail officer Anita Henson guided her
through the jail’s admission procedures. Officer Henson
first conducted a pat-down search of Ms. Stanley while she
2                                               No. 02-2806

was fully clothed; that search turned up no weapons or
other contraband. Officer Henson took down Ms. Stanley’s
personal information, photographed and fingerprinted her.
  Ms. Stanley was then required to go through the jail’s
clothing-exchange procedure. Officer Henson directed her to
a small, doorless room near the booking area. The room was
partially divided by a cinder-block wall approximately four
feet in height, behind which a toilet was located. Mounted
on the wall near the booking area was a video camera,
which Ms. Stanley initially believed was filming the area in
which she was changing (she subsequently learned that
the camera does not film that area). Officer Henson pro-
vided Ms. Stanley with a jail-issued uniform and told her
to remove all her street clothing, except for her underpants,
to change into the uniform. Ms. Stanley was not wearing
a brassiere at that time, requiring her to expose her
breasts as she changed. While Ms. Stanley disrobed (in
the front portion of the room, not behind the cinder-block
wall), Officer Henson remained in the room, continuously
observing her until she was dressed in the jail uniform, but
at no time did Officer Henson touch Ms. Stanley nor did
she conduct any visual inspection of Ms. Stanley’s body
cavities. The entire exchange process took approximately
two minutes. Ms. Stanley was then taken to a cell where
she remained with several other women, but she was
never introduced into the jail’s general population.
  Later that morning, superior officers of the Terre Haute
Police Department reviewed Ms. Stanley’s arrest and
ordered her immediate release from custody; all criminal
charges against her were eventually dropped. Ms. Stanley
then was permitted to change back into the clothes in which
she had arrived at the jail, but in the same room and under
substantially the same procedures and conditions as when
she had originally changed into the jail uniform—that is, in
No. 02-2806                                                     3

the small, doorless room under the continuous observation
of a female jail officer known only as “Joanie.”
  Ms. Stanley and her husband Laurence Stanley subse-
quently brought this lawsuit under 42 U.S.C. § 1983,
seeking damages for being subjected to the clothing-ex-
change procedure, which Ms. Stanley claims violated her
rights under the Fourth Amendment.1 She contends that
the jail’s clothing-exchange policy subjected her to an
intrusive strip search without regard to the particular
charges against her (which she says were minor) or to
her individual circumstances: she had no previous arrest
record, an earlier pat-down search uncovered no weapons
or other contraband, and jail officials had no suspicion
that she was concealing any weapons or drugs. Subjecting
her to a strip search on such grounds, she says, amounted
to a violation of the Fourth Amendment.
   After the parties submitted a joint stipulation of facts and
briefed their arguments, the district court granted sum-
mary judgment in favor of the defendant officials. The court
first held that while the clothing exchange procedure
employed by the Vigo County jail did constitute a search, it
was not a “strip search” as the district court defined that
term. Stanley v. Gentry, No. 00-0053-C-T/H, 2002 U.S. Dist.
LEXIS 14710, at *14 (S.D. Ind. Jun. 5, 2002). The court
then found the search to be reasonable under the circum-
stances and therefore constitutional. Id. at *19.




1
  As the district court correctly noted, Laurence Stanley’s claim
(apparently for loss of consortium caused by the distress suffered
by his wife) is entirely dependent on the success of his wife’s
claim.
4                                                No. 02-2806

                        ANALYSIS
  We review the grant of summary judgment de novo,
viewing all the facts in the light most favorable to the
nonmoving party. See Doe v. Heck, 327 F.3d 492, 508 (7th
Cir. 2003).
   The Fourth Amendment to the United States Consti-
tution, applicable to the States through the Fourteenth
Amendment’s due process guarantee, protects individuals
against unreasonable searches of their persons, homes, and
effects. See U.S. CONST. amend. IV. Included within the
Amendment’s protection is the right to be free from un-
reasonable searches of one’s unclothed body. See Doe v.
Calumet City, Illinois, 754 F. Supp. 1211, 1218 (N.D. Ill.
1990) (recognizing that “deeply imbedded in our culture
. . . is the belief that people have a reasonable expectation
not to be unclothed involuntarily, to be observed unclothed
or to have their ‘private’ parts observed or touched by
others”). While the Fourth Amendment generally requires
that the issuance of a warrant, supported by probable
cause, precede any search, the Supreme Court has recog-
nized several exceptions to the warrant requirement,
including so-called “stationhouse” searches of individuals
arrested by the police. See Illinois v. Lafayette, 462 U.S.
640, 645-46 (1983); Mary Beth G. v. City of Chicago, 723
F.2d 1263, 1270 (7th Cir. 1983). As this Court has stated,
however, “custodial searches incident to arrest must still be
reasonable ones. . . . This type of police conduct must [still]
be tested by the Fourth Amendment’s general proscription
against unreasonable searches and seizures.” Id. at 1270-71
(quotations omitted).
  As an initial matter, we address the question of whether
the observed clothing-exchange process at issue in this case
was a “strip search.” In finding that Ms. Stanley had not
been subjected to a “strip search” (rather, merely a generic
“search”) as that term had been used by this Court, the
No. 02-2806                                                    5

district court focused on the fact that she was never fully
naked during the clothing exchange—the jail’s policy was to
require inmates to remove clothing down to their undergar-
ments before donning the jail uniform—and that it was
merely by chance that she was not wearing a brassiere at
the time of her admission into the jail. In response, Ms.
Stanley has brought to our attention a number of cases
which define a strip search as something less than full
nudity, see, e.g., Justice v. City of Peachtree City, 961 F.2d
188, 190 (11th Cir. 1992) (treating as a strip search the
police order to “strip down to her panties,” with no inspec-
tion of body cavities), as well as the statutes defining a
“strip search” from 14 states—all but two of which include
within their definition an inspection of a person’s undergar-
ments. See, e.g., 725 ILL. COMP. STAT. 5/103-1(d) (2003)
(defining “strip search” as “having an arrested person re-
move or arrange some or all of his or her clothing so as to
permit a visual inspection of the genitals, buttocks, anus,
female breasts or undergarments of such person” (emphasis
added)).
  The defendant officers contend that the clothing exchange
was not a “strip search” but rather a “routine security and
admission procedure at a detention facility.” (Appellee’s Br.
at 9.) The presence of a jail officer who continuously ob-
served Ms. Stanley as she exchanged her clothing, however,
suggests that this was more than an administrative pro-
cedure for changing into a jail uniform; it implies that the
officer’s purpose was to watch over Ms. Stanley to ensure
that nothing illicit was brought into or out of the jail. See
Johnson v. Phelan, 69 F.3d 144, 145 (7th Cir. 1995) (noting
that “[o]bservation is a form of search”); see also Heck, 327
F.3d at 510 (“When the Fourth Amendment was ratified, as
now, to ‘search’ meant ‘to look over or through for the pur-
pose of finding something; to explore; to examine by in-
spection . . . .’ ” (quoting Kyllo v. United States, 533 U.S. 27,
33 n.1 (2001))). The observed clothing exchange thus must
6                                                   No. 02-2806

be viewed as a search (for weapons or other contraband) of
Ms. Stanley. Whether we further label this process a “strip
search” or merely a “search” is unimportant, as the analysis
remains the same.2
  In Bell v. Wolfish, 441 U.S. 520 (1979), the Supreme
Court identified the framework in which searches of pretrial
detainees in custody are to be analyzed. In that case, the
plaintiffs challenged the detention facility’s policy of con-
ducting strip searches, including visual inspection of the
inmates’ body cavities, following every contact visit with a
person from outside of the facility. Id. at 558. While ac-
knowledging that “this practice instinctively gives us the
most pause,” the Court held that such searches were
reasonable given the circumstances, and thus did not
violate the Fourth Amendment. In so holding, the Court
noted that balancing the “significant and legitimate security
interests of the institution against the privacy interests of
the inmates” led to the conclusion that such searches were
fully consistent with the Constitution, even when based
on less than probable cause. Id. at 560. The Court then
outlined a general test for reasonableness:
    The test of reasonableness under the Fourth Amend-
    ment is not capable of precise definition or mechanical
    application. In each case, it requires a balancing of the
    need for the particular search against the invasion of
    personal rights that the search entails. Courts must
    consider the scope of the particular intrusion, the
    manner in which it is conducted, the justification for
    initiating it, and the place in which it is conducted.




2
  Whether the procedure at issue here was a “strip search” or just
a “search” more appropriately goes to the question of the scope or
manner of the intrusion involved.
No. 02-2806                                                7

Id. at 559 (citations omitted). Because Ms. Stanley was a
pretrial detainee subject to a search, we turn to an exami-
nation of these factors as they relate to her case.
  We first consider the nature of the intrusion involved. The
district court called the intrusion “narrow,” describing key
aspects of the clothing exchange process:
    Though Ms. Stanley was required to expose her breasts,
    she remained partially clothed as she kept on her
    underpants at all times. There is nothing to suggest
    that anyone other than the jail officer, of the same sex
    as Ms. Stanley, viewed her as she changed her clothes.
    So, the search was conducted in private. The time of
    exposure was brief, and nothing about the observation
    suggests that its purpose extended beyond monitoring
    the clothing exchange. Ms. Stanley was not required to
    turn around or bend for a visual inspection; nor was she
    required to lift her breasts to allow inspection. She was
    not touched during the search.
Stanley, 2002 U.S. Dist. LEXIS 14710, at *15-16.
  We believe the district court’s characterization of the
intrusion is sound. The scope of the intrusion here was not
excessive: Ms. Stanley was not required to disrobe com-
pletely (she was, in fact, allowed to keep her undergarments
on; the fact that she was not wearing a brassiere, thus re-
quiring her to expose her breasts, does not by itself trans-
form the exchange into a gross intrusion); she was allowed
to undress in a semi-private setting with only one same-sex
officer present to witness the exchange; and she was not
required to submit to a visual inspection of any body
cavities or to any touching by the jail officer. The search
was apparently conducted in a professional manner—Ms.
Stanley was neither manhandled nor treated rudely at any
point during the clothing exchange. The search was con-
ducted in a semi-private area—while there was no door to
8                                                    No. 02-2806

the room in which Ms. Stanley was required to disrobe,
there was a video camera that appeared to be observing
that area, and Ms. Stanley was not allowed to disrobe
behind the partial wall, there is no evidence that the setting
for the clothing exchange allowed anyone other than the
observing Officer Henson to witness Ms. Stanley disrobing.
  The intrusion involved in this particular clothing ex-
change is thus distinguishable from the more intrusive
searches in the cases cited in the Stanleys’ briefs. For
example, in Mary Beth G., we held that the City of Chi-
cago’s policy of subjecting women (but not men), who had
been arrested and detained, to a strip search regardless of
the charges against them or whether detention officers had
any reasonable suspicion that a particular woman was
concealing weapons or other contraband, violated the
Fourth Amendment. 723 F.2d at 1273. In that case, the
detainees were “minor offenders who were not inherently
dangerous and who were being detained only briefly while
awaiting bond.”3 Id. at 1272. Despite this, the City’s policy
required visual inspections of the women’s anal and genital
cavities, a practice the Court called “demeaning, dehuman-
izing, undignified, humiliating, terrifying, unpleasant, em-
barrassing, repulsive, signifying degradation and submis-
sion.” Id. (quotation omitted). We ultimately held that such
a policy violated the Fourth Amendment: “In light of the
substantial nature of the intrusions involved, we believe
these differences [from the searches upheld by the Supreme
Court in Bell v. Wolfish] are sufficiently significant to
compel our own inquiry as to whether the strip searches



3
  Two of the named plaintiffs in the case had been detained after
being stopped for traffic violations, when police learned that they
each had outstanding parking tickets. A third named plaintiff was
detained for making an improper left turn and then failing to pro-
duce her driver’s license. Mary Beth G., 723 F.2d at 1267 n.2.
No. 02-2806                                                   9

conducted by the City were ‘reasonable’ under the fourth
amendment.” Id. (emphasis added). In contrast to the
searches conducted in Mary Beth G., Ms. Stanley was
subjected only to a two-minute observation by one same-sex
officer while she changed clothes. She was not required
to remove her undergarments (had she been wearing a
brassiere, she could have left it on), subjected to any in-
spection of her body cavities, or touched by jail officers. See
also Stanley, 2002 U.S. Dist. LEXIS 14710, at *9-13 (distin-
guishing other cases cited by Stanley).
  Against this relatively minimal intrusion into the privacy
interest held by Ms. Stanley, we balance the justifications
for conducting the particular search challenged here. See
Mary Beth G., 723 F.2d at 1272 (citing Bell, 441 U.S. at
559). The Vigo County defendants offer two reasons for the
clothing exchange policy: first, the need to prevent the
introduction of weapons or contraband into the jail popula-
tion, and second, the need to inventory a detainee’s clothing
and personal effects. We note that when considering the
justifications offered by the jail, we are to give the decisions
of prison officials substantial (though not complete) defer-
ence: “Prison administrators therefore should be accorded
wide-ranging deference in the adoption and execution of
policies and practices that in their judgment are needed to
preserve internal order and discipline and to maintain
institutional security.” Bell, 441 U.S. at 547 (quotations
omitted).
  First, the defendant officers emphasize the need for ob-
served clothing exchanges to “minimize risk to offenders
and security personnel. This includes the confiscation of
weapons and contraband that might pose a serious risk to
others in a jail.” (Appellee’s Br. at 8.) The Vigo County Jail
policy on searches notes that, “Searches may be unpleasant,
but are necessary to control and locate contraband which
may have entered the jail. Staff should consider every
10                                               No. 02-2806

inmate as a potential carrier of contraband.” (Pl. Comp.
Exhibit C at 1.)
  Maintaining institutional security as well as the safety of
jail officers and inmates has been recognized as a signifi-
cant interest and valid justification for strip searches. The
Supreme Court has observed that a “detention facility is a
unique place fraught with serious security dangers. Smug-
gling of money, drugs, weapons, and other contraband is
all too common an occurrence.” Bell, 441 U.S. at 559. The
Court also noted that, “maintaining institutional security
and preserving internal order and discipline are essential
goals that may require limitation or retraction of the
retained constitutional rights of both convicted prisoners
and pretrial detainees.” Id. at 546. This Court has joined in
these observations, concluding that “the need to assure jail
security is a legitimate and substantial concern.” Mary Beth
G., 723 F.2d at 1273. We believe that the observed clothing-
exchange policy employed by the jail is a rational approach
to achieving the objective of preventing the smuggling of
weapons or other contraband into (or, for that matter, out
of) the general jail population—a rather substantial concern
given the nature of the jail system.
  As for the second justification offered by the defendant
officials, the practice of inventorying the clothing and other
personal effects of a detainee before committing that person
to the general jail population has also been held constitu-
tional by the United States Supreme Court. See Lafayette,
462 U.S. at 648. The defendant officials here contend that
continuous observation of a detainee as he or she changes
into a jail uniform is required to ensure that a full and
complete inventory is accomplished—otherwise, they ar-
gue, a detainee may simply transfer certain items from
their street clothes to the jail uniform. While we agree that
ensuring a complete inventory is an important goal, we
believe this justification is not as significant as the first.
No. 02-2806                                                    11

Effective inventories may well be accomplished without
the need for continuous observation. In any event, this
justification, while less persuasive than the need to pre-
serve jail security, nonetheless adds to the case justifying
the intrusion involved in an observed clothing exchange.
  Finally, in balancing the relatively minimal intrusion
suffered by Ms. Stanley against the justifications offered by
the defendants, we agree with the district court that the
search here was reasonable. Ms. Stanley disagrees with this
balancing, however, arguing that while the justifications
may be valid, the intrusion she suffered in this case (even
if narrow), viewed in light of the circumstances of her
arrest, bore no reasonable relationship to promoting those
interests.4 She contends that, as a first-time offender,
arrested on a relatively minor charge, who gave neither the
police nor the jail officials any reason to suspect she was
concealing weapons or other contraband, the jail officials
could not have had probable cause or even a reasonable
suspicion that she would present some sort of danger once
admitted to the jail population. Without some reason to
suspect such a threat, she continues, the officers were not
justified in engaging in the search. See, e.g., Jones v.
Bowman, 694 F. Supp. 538, 545 (N.D. Ind. 1988) (“Without
reasonable articulable grounds to suspect a pretrial de-
tainee brought in on a minor charge is secreting contraband
on their person, a strip search is unreasonable under the
Fourth Amendment.”).
  This Court has noted that “[t]he more intrusive the
search, the closer governmental authorities must come to
demonstrating probable cause for believing that the search


4
  Ms. Stanley especially objects to the observed clothing exchange
performed before she left the jail. We note that smuggling con-
traband out of a jail may present security concerns as great as
those arising from smuggling contraband into a jail setting.
12                                               No. 02-2806

will uncover the objects for which the search is being
conducted.” Mary Beth G., 723 F.2d at 1273. We have
already noted that we find the intrusion here to be rela-
tively minimal. Against that, we note that jail officials must
view any person entering the jail system with at least a
minimal amount of suspicion—especially someone just
brought in on a charge of battery on a police officer (we
question whether such a charge can ever be called “minor”),
when officials may have little information at the time re-
garding the circumstances giving rise to the arrest. Given
this, we believe that the relatively narrow intrusion
involved in an observed clothing exchange like the one at
issue in this case does not tip the scales in favor of finding
such a procedure unreasonable and unconstitutional.


                      CONCLUSION
  The Vigo County Jail’s observed clothing-exchange proce-
dure is a reasonably and fairly designed process for pro-
moting the legitimate goals of institutional security and
accurate inventories. Our review of the particular clothing
exchange conducted with respect to Ms. Stanley leads us to
conclude that the relatively narrow intrusion to which she
was subjected was outweighed by the jail’s needs. We find
that the search was reasonable and therefore did not violate
Ms. Stanley’s Fourth Amendment rights. Summary judg-
ment in favor of the defendants is AFFIRMED.

A true Copy:
       Teste:
                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit

                   USCA-02-C-0072—7-28-03